Exhibit 10.2

       Execution Version

 

FIRST AMENDMENT AND WAIVER TO
SECOND LIEN CREDIT AGREEMENT

     This FIRST AMENDMENT AND WAIVER TO SECOND LIEN CREDIT AGREEMENT, dated as
of May 1, 2008 (this “Amendment”), to the Second Lien Credit Agreement referred
to below, by and among the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), GoAmerica, Inc., a Delaware corporation (“Borrower”) and
Clearlake Capital Group, L.P., as administrative agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”).

W I T N E S S E T H

     WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Second Lien Credit Agreement, dated as of January 10, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement”); and

     WHEREAS, Administrative Agent and Required Lenders have agreed to waive,
pursuant to and in accordance with the terms of the Second Lien Credit
Agreement, certain Events of Default, in the manner, and on the terms and
conditions provided for herein; and

     WHEREAS, Borrower has requested, and Administrative Agent and Required
Lenders have agreed, to amend the Second Lien Credit Agreement in the manner,
and on the terms and conditions, provided for herein.

     NOW THEREFORE, in consideration of the promises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Loan Parties, Administrative Agent and Lenders hereby
agree as follows:

     1.                   Definitions. Capitalized terms not otherwise defined
herein (including in the Recitals hereto) shall have the meanings ascribed to
them in the Second Lien Credit Agreement.

     2.                   Waiver. Pursuant to Section 11.1(a)(2) of the Second
Lien Credit Agreement, as of the First Amendment Effective Date (as hereinafter
defined), Administrative Agent and Required Lenders hereby waive the Events of
Default under Section 9.1(c) of the Second Lien Credit Agreement resulting
solely from the failure of the Borrower to comply with Schedule 7.15(2) of the
Second Lien Credit Agreement prior to the First Amendment Effective Date;
provided, that the Borrower complies with such Schedule 7.15(2) as amended
hereby.

     3.                   Amendment. Pursuant to Section 11.1(a)(3) of the
Second Lien Credit Agreement, as of the First Amendment Effective Date, Schedule
7.15(2) of the Second Lien Credit Agreement is hereby amended by deleting “90”
where it appears in such Schedule 7.15(2) and substituting in lieu thereof “180”
and by deleting “at least one year after the Scheduled Term Loan Maturity Date”
and substituting in lieu thereof “no earlier than January 10, 2015”.

     4.                   Remedies. This Amendment shall constitute a Loan
Document. The breach by any Loan Party of any covenant or agreement in this
Amendment (including Section 2 hereof) shall constitute an immediate Event of
Default hereunder and under the other applicable Loan Documents.

 

  1  

--------------------------------------------------------------------------------

     5.                   Representations and Warranties. To induce
Administrative Agent and Required Lenders to enter into this Amendment, the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) hereby jointly and severally represents and warrants that:

          (a)                The execution, delivery and performance by each
Loan Party of this Amendment and the performance of the Second Lien Credit
Agreement as amended by this Amendment (the “Amended Second Lien Credit
Agreement”) (i) are within such Loan Party’s corporate or similar powers and, at
the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of the holders
of its Securities), (ii) do not (A) contravene such Loan Party’s Constituent
Documents, (B) violate any material Requirement of Law in any material respect,
(C) in any material respect, conflict with, contravene, constitute a default or
breach under any material Contractual Obligation of any Loan Party or any of its
Subsidiaries, or result in or permit the termination or acceleration of any such
material Contractual Obligation, or (D) result in the imposition of any Lien
(other than a Permitted Lien) upon any property of any Loan Party or any of its
Subsidiaries and (iii) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person.

          (b)                From and after its delivery to the Administrative
Agent, this Amendment has been duly executed and delivered to the other parties
hereto by each Loan Party party hereto and this Amendment and the Amended Second
Lien Credit Agreement is the legal, valid and binding obligation of such Loan
Party and is enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles relating to enforceability.

          (c)                No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment.

          (d)                No action, claim or proceeding is now pending or,
to the knowledge of any Loan Party, threatened against any Loan Party, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which (i)
challenges any Loan Party’s right, power, or competence to enter into this
Amendment or perform any of its obligations under this Amendment, the Amended
Second Lien Credit Agreement or any other Loan Document, or the validity or
enforceability of this Amendment, the Amended Second Lien Credit Agreement or
any other Loan Document or any action taken under this Amendment, the Amended
Second Lien Credit Agreement or any other Loan Document or (ii) if determined
adversely, is reasonably likely to have or result in a Material Adverse Effect.

          (e)                After giving effect to this Amendment, the
representations and warranties of Borrower and the other Loan Parties contained
in the Amended Second Lien Credit Agreement and each other Loan Document are
true and correct in all material respects (provided, that if any representation
or warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of the First
Amendment Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

     6.                   No Amendments/Waivers. The Second Lien Credit
Agreement and the other Loan Documents shall continue to be in full force and
effect in accordance with their respective terms and, except as expressly
provided herein, shall be unmodified. In addition, except as expressly provided
herein, this Amendment shall not be deemed an amendment, consent or waiver of
any term or condition

 

  2  

--------------------------------------------------------------------------------

of any Loan Document or a forbearance by Administrative Agent or Lenders with
respect to any right or remedy which Administrative Agent or Lenders may now or
in the future have under the Loan Documents, at law or in equity or otherwise or
be deemed to prejudice any rights or remedies which Administrative Agent or
Lenders may now have or may have in the future under or in connection with any
Loan Document or under or in connection with any Default or Event of Default
which may now exist or which may occur after the date hereof.

     7.                   Expenses. Each of Borrower and each other Loan Party
hereby reconfirms its respective obligations pursuant to Section 11.3 of the
Second Lien Credit Agreement and to pay and reimburse Administrative Agent, for
all reasonable costs and expenses (including, without limitation, reasonable
fees of one legal counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.

     8.                   Affirmation of Existing Loan Documents. After giving
effect to this Amendment, each Loan Party (a) confirms and agrees that its
obligations under each of the Loan Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof, and (b) confirms and agrees that the Liens
granted pursuant to the Collateral documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof.

     9.                   Effectiveness. This Amendment shall become effective
as of April 9, 2008 (the “First Amendment Effective Date”) only upon
satisfaction in full in the judgment of Administrative Agent of each of the
following conditions on or prior to the date hereof:

          (a)                Amendment. Agents shall have received four (4)
copies of this Amendment duly executed and delivered by Administrative Agent,
the Required Lenders and the Borrower.

          (b)                Payment of Fees and Expenses. Borrower shall have
paid all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Administrative Agent (including, without
limitation, reasonable legal fees and expenses of one legal counsel).

     10.               GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     11.               Counterparts. This Amendment may be executed by the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[Signature page follows]


 

  3  

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first above written. 

    GOAMERICA, INC., as Borrower      

By: /s/ Donald G. Barnhart     

 

Name: Donald G. Barnhart

 

Title: Senior Vice President

 

  [Signature Page to First Amendment and Waiver]  

--------------------------------------------------------------------------------

 



  ADMINISTRATIVE AGENT AND LENDERS:        

CLEARLAKE CAPITAL GROUP, L.P.,
as Administrative Agent

 

By: CCG Operations, LLC

 

Its: General Partner

      By: /s/ Behdad Eghbali      

Name: Behdad Eghbali

 

Title: Authorized Signatory

 

  [Signature Page to First Amendment and Waiver]  

--------------------------------------------------------------------------------

 
 

   

Reservoir Capital Partners, L.P.,
as Lender
By: RCP GP, LLC, its general partner

      By: /s/ Celia A. Felsher    

Name: Celia A. Felsher

 

Title: Chief Operating Officer & General Counsel

      Reservoir Capital Investment Partners, L.P.,
as Lender
By: RCIP GP, LLC, its general partner       By: /s/ Celia A. Felsher     

Name: Celia A. Felsher

 

Title: Chief Operating Officer & General Counsel

      Reservoir Capital Master Fund II, L.P.,
as Lender
By: Reservoir Capital Group, L.L.C., its general partner       By: /s/ Celia A.
Felsher    

Name: Celia A. Felsher

 

Title: Chief Operating Officer and General Counsel

 

  [Signature Page to First Amendment and Waiver]  

--------------------------------------------------------------------------------